PER CURIAM.
This appeal presents the question of whether, on a motion for costs filed by a defendant who has been voluntarily dismissed from an action for damages for personal injuries, it is proper for the court to include, in the costs allowed, the dismissed defendants’ attorney’s fee as was done in this case. The ruling of the trial court charging the plaintiff with said defendants’ attorney’s fee as costs is hereby reversed on the authority of Campbell v. Maze, 339 So.2d 202 (Fla.1976), recently decided by the Supreme Court of Florida. It is so ordered.